DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 5/21/2021.
Claims 1-6, 8-13 and 15 are pending. Claims 7 and 14 have been cancelled.  Claims 1, 8-10, 12-13 and 15 have been amended.  Entry of this amendment is accepted and made of record.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Glass on 06/17/2021.
The application has been amended as follows: 
1.  (Currently Amended) A method for identifying a low permeable conglomerate diagenetic trap, comprising:
determining, by a processor, a first relation curve between a depth and a critical physical property of a known diagenetic trap in a target work area;
by the processor, a second relation curve between a reservoir physical property of the known diagenetic trap and a designated seismic attribute;
determining, by the processor, a third relation curve between the depth and the critical physical property of the known diagenetic trap in the target work area and the designated seismic attribute according to the first relation curve and the second relation curve; and
identifying, by the processor, one or more diagenetic traps within the target work area according to the third relation curve,
wherein identifying, by the processor, the one or more diagenetic traps within the target work area according to the third relation curve comprises:
in each depth plane of the target work area, determining, by the processor, a distribution of position points where a first porosity is larger than a second porosity according to the third relation curve, so as to determine a distribution of the one or more diagenetic traps in the depth plane, wherein the first porosity is a reservoir porosity corresponding to the relative wave impedance under a depth corresponding to the depth plane and the second porosity is a critical porosity under the depth; and
determining, by the processor, a trap number of the one or more diagenetic traps within the target work area and a connectivity between the one or more diagenetic traps, based on the distribution of the one or more diagenetic traps in all of the depth planes of the target work area.

2.  (Currently Amended) The method for identifying a low permeable conglomerate
by the processor, the first relation curve between the depth and the critical physical property of the known diagenetic trap in the target work area comprises:
acquiring a depth, a surrounding rock pore throat radius, a reservoir pore throat radius, and
a reservoir porosity corresponding to the reservoir pore throat radius of the known diagenetic trap;
determining, by the processor, a relation curve between the depth and a critical reservoir pore throat radius in the target work area according to the depth and a ratio of the reservoir pore throat radius to the surrounding rock pore throat radius; and
determining, by the processor, a relation curve between the depth and a critical porosity in the target work area according to the reservoir porosity and the relation curve between the depth and the critical reservoir pore throat radius.

3.  (Currently Amended) The method for identifying a low permeable conglomerate
diagenetic trap according to claim 1, wherein the designated seismic attribute is a relative wave impedance, and wherein determining, by the processor, the second relation curve between the reservoir physical property of the known diagenetic trap and the designated seismic attribute comprises:
acquiring a reservoir porosity of the known diagenetic trap and corresponding relative wave impedance; and


5.  (Currently Amended) The method for identifying a low permeable conglomerate
diagenetic trap according to claim 2, wherein determining, by the processor, the relation curve between the depth and the critical reservoir pore throat radius in the target work area according to the depth and the ratio of the reservoir pore throat radius to the surrounding rock pore throat radius comprises:
cross-plotting the depth with the ratio of the reservoir pore throat radius to the surrounding rock pore throat radius, and determining the relation curve between the depth and the critical reservoir pore throat radius in the target work area.

6.  (Currently Amended) The method for identifying a low permeable conglomerate
diagenetic trap according to claim 2, wherein determining, by the processor, the relation curve between the depth and the critical porosity in the target work area according to the reservoir porosity and the relation curve between the depth and the critical reservoir pore throat radius comprises:
determining, by the processor, the relation curve between the depth and the critical porosity in the target work area according to a positive correlation relation between the reservoir porosity and the reservoir pore throat radius and the relation curve between the depth and the critical reservoir pore throat radius.


diagenetic trap according to claim 9, wherein when determining the relation curve between the depth and the critical reservoir pore throat radius in the target work area according to the depth and the ratio of the reservoir pore throat radius to the surrounding rock pore throat radius, the processor further performs the following operations:
cross-plotting the depth with the ratio of the reservoir pore throat radius to the surrounding rock pore throat radius, and determining the relation curve between the depth and the critical reservoir pore throat radius in the target work area.

Allowable Subject Matter
Claims 1-6, 8-13, and 15 allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of identifying the one or more diagenetic traps within the target work area according to the third relation curve comprises: in each depth plane of the target work area, determining a distribution of position points where a first porosity is larger than a second porosity according to the third relation curve, so as to determine a distribution of the one or more diagenetic traps in the depth plane, wherein the first porosity is a reservoir porosity corresponding to the relative wave impedance under a depth corresponding to the depth plane and the second porosity is critical porosity is a critical porosity under the depth; and 

Claims 2-6, are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 8, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of identifying one or more diagenetic traps within the target work area according to the third relation curve, wherein identifying the one or more diagenetic traps within the target work area according to the third relation curve comprises: in each depth plane of the target work area, determining a distribution of position points where a first porosity is larger than a second porosity according to the third relation curve, so as to determine a distribution of the one or more diagenetic traps in the depth plane, wherein the first porosity is a reservoir porosity corresponding to the relative wave impedance under a depth corresponding to the depth plane and the second porosity is a critical porosity under the depth; and determining a trap number of the one or more diagenetic traps within the target work area and a connectivity between the one or more diagenetic traps, based on the distribution of the one or more diagenetic traps in all of the depth planes of the target work area, in combination with the limitations set forth by the claim.
Dependent claims 9-13 are allowed for the reasons explained above with respect to independent claim 8 from which they depend.
Claim 15, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of identifying the one or more diagenetic traps within the target work area according to the third relation curve comprises: in each depth plane of the target work area, determining a distribution of position points where a first porosity is larger than a second porosity according to the third relation curve, so as to determine a distribution of the one or more diagenetic traps in the depth plane, wherein the first porosity is a reservoir porosity corresponding to the relative wave impedance under a depth corresponding to the depth plane and the second porosity is a critical porosity under the depth; and determining a trap number of the one or more diagenetic traps within the target work area and a connectivity between the one or more diagenetic traps, based on the distribution of the one or more diagenetic traps in all of the depth planes of the target work area, in combination with the limitations set forth by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2864